Citation Nr: 9922472	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  93-28 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for spondylolisthesis 
of L5 on S1.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1960 to January 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The case returns to the Board following remands to the RO in 
August 1995 and April 1998.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  Spondylolisthesis was not noted at the veteran's entrance 
into active military service and there is no clear and 
unmistakable evidence to show that the disorder existed prior 
to service.

3.  The evidence does not reveal the presence of a chronic 
back disorder associated with spondylolisthesis of L5 on S1 
in service or for many years thereafter.   

4.  The veteran has no service-connected disability that 
renders him unable to secure or follow a substantially 
gainful occupation.  


CONCLUSIONS OF LAW

1.  The claimed spondylolisthesis of L5 on S1 was not 
incurred or aggravated during active military service.  
38 U.S.C.A. §§ 1113, 1131, 1132, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998).  

2.  The veteran is not totally disabled due to service-
connected disability.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.340, 4.16 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1998).  See Murphy v. Derwinski, 1 Vet. 
App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed to address the issue at hand.


Factual Background

The reports of the veteran's May 1958 pre-induction and June 
1960 induction physical examinations were negative for any 
abnormality of the spine.  In September 1960, the veteran 
presented with complaints of stiffness and an inability to 
bend over.  Examination revealed good range of motion and 
mild left sacroiliac tenderness.  X-rays of the lumbosacral 
spine were normal.  The assessment was mild strain.  The 
veteran returned on several occasions in October 1960.  
Objective findings were generally negative.  In November 
1960, the veteran reported that he fell and slightly wounded 
his back.  Examination was negative.  He was referred to the 
mental hygiene clinic.  Notes dated in December 1960 
indicated that the veteran had been going to the mental 
hygiene clinic and had been given nerve pills.  The veteran 
wanted a different job; he was to be going to Korea in 
several days.  January 1961 orthopedic clinic notes showed a 
diagnosis of spondylolisthesis, L5-S1, first degree, 
congenital, symptomatic.  It was noted that the veteran was 
unfit for military service and was to be hospitalized pending 
separation.  Hospital records dated in January 1961 showed 
that the veteran complained of low back pain since 1954, when 
he sustained a low back injury in high school.  Since that 
time, he had frequent and severe attacks of low back pain, 
caused and aggravated by bending, lifting, strenuous physical 
activity, prolonged standing, and prolonged riding in a 
vehicle.  Physical examination revealed congenital, first 
degree spondylolisthesis of L5 on S1.  The record of Medical 
Board proceedings and separation examination in January 1961 
indicated the same diagnosis.  The Medical Board determined 
that the disorder existed prior to service and had not been 
aggravated during service.    

In August 1992, the veteran submitted a claim for service 
connection for a back disorder.  He indicated that the 
military knew he had a back problem and that the back problem 
was aggravated during service.  

In October 1992, the RO received several lay statements in 
support of the veteran's claim.  The veteran's brother 
related that the veteran led a very physically active life 
prior to going into the military.  He recalled his mother 
showing him a letter from the veteran in which he stated that 
he was having back problems and difficulty performing his 
duties, and that he would probably get a medical discharge.  
After the veteran's discharge from service, his brother 
noticed that he was not as active as he used to be.  The 
veteran told him that his back hurt.  

The veteran's wife indicated that she had known him for 10 
years.  When the veteran's mother was alive, she told his 
wife that, while serving in the military, he wrote to her 
about having constant back and leg pain.  The veteran had a 
great fear of doctors and hospitals, which prevented him from 
seeking medical care.  

Finally, the veteran related that he received treatment in 
service from June 1960 to January 1961.  X-rays were taken on 
his first visit.  On his second visit, he was fitted for a 
steel back brace.  He was told not to lift more than 30 
pounds.  However, he was required to continue with his 
training.  On one occasion, he fell from a hill with a full 
sack.  The veteran had not received any medical care for the 
claimed back disorder because of his fear of doctors or 
surgery.  He learned to live with the pain using over-the-
counter medications.  

In a November 1992 rating decision, the RO denied service 
connection for the back disorder and found that the veteran 
was not entitled to TDIU.  The veteran timely appealed that 
decision.  

In the February 1993 substantive appeal, the veteran asserted 
his belief that his back pain was the direct result of 
aggravation to his back disorder from training he performed 
in service.  Since his discharge, he had no employment that 
would aggravate the pain to any degree.  He stated again that 
he was required to wear a back brace in service and explained 
that he was under treatment for three months.  

In July 1993, the veteran and his wife testified at a 
personal hearing.  At the time of his pre-induction 
examination, the veteran completed a medical status form on 
which he related that he hurt his back in high school.  After 
basic training, he was assigned to an experimental unit for 
which the training was very demanding.  His back started 
bothering him within one month.  He was eventually examined 
and sent into town to be fitted for a back brace.  The 
veteran explained that the brace extended from "the nape 
section" to the tailbone.  He used the brace when he was 
training for the remainder of his period of service, more 
than four months.  He continued to complain of back problems.  
He eventually was sent to a psychiatrist.  The veteran was 
later told that he was going to be discharged because of his 
back problems.  He was hospitalized for about four days 
before he was released.  The veteran testified that he signed 
something at his separation that he believed prevented him 
from filing a claim with VA.  He started having steady back 
pain one or two years later.  He treated the symptoms 
himself.  He had a fear of doctors.  He had no treatment for 
about 30 years.  The veteran finally went to see a 
chiropractor and was currently under his treatment.  He 
related that the chiropractor told him that the spread of 
arthritis in the back would have been reduced if he would 
have received treatment when the disorder was first found.  
The veteran denied any post-service causes for his back 
problems.  He asserted that the back disorder was aggravated 
during his physical training in service.     

The veteran's wife related that she had been married to the 
veteran for more than six years and had known him for more 
than eight years.  His back problems had worsened during that 
time.       

The RO received an October 1993 statement from Jamal 
Fakhoury, D.C.  He evaluated the veteran for legs and low 
back pain in July 1993.  He listed a number of restrictions 
on the veteran's activities.  Additional records received 
from Dr. Fakhoury revealed a diagnosis from July 1993 of 
lumbosacral myofascitis of associated facet syndrome 
resulting in lumbago, bilateral pars defect of the L5 level 
with associated grade I spondylolisthesis resulting in 
lumbago and bilateral sciatica, and early degenerative disc 
disease of the lumbar spine.  Thereafter, the veteran sought 
intermitted treatment through December 1993 and again in 
October 1995.  

The veteran was afforded a VA examination in December 1995.  
The physical examination was essentially normal.  According 
to the examiner, the X-rays of the lumbosacral spine showed 
no evidence of spondylolisthesis, although there were mild 
spondylitic changes.  However, as read by a staff 
radiologist, the films showed grade I spondylolisthesis of L5 
on S1.  The examiner's impression was long-standing 
musculoskeletal low back pain without radiculopathy.  In an 
April 1997 addendum, the examiner again stated that the X-
rays showed no L5-S1 spondylolisthesis.  

The veteran was afforded another VA examination in July 1998.  
He related that he did not have any back pain prior to the 
symptomatology shown in service.  Physical examination was 
essentially normal.  X-rays of the lumbosacral spine showed 
less than a grade I spondylolisthesis at the level of L5-S1.  
No pars defect was noted.  The examiner commented that the 
films showed a minimal, stable spondylolisthesis that was 
most likely a long-standing problem.  The examiner added that 
it was remotely possible that the back pain was, as the 
veteran claimed, related to long hikes in rough terrain.  He 
also noted that there was no history from the veteran as to 
an event related to his acute onset of back pain in service.  
Therefore, the examiner found it unlikely that the 
spondylolisthesis was related to any particular event, either 
while the veteran was or was not in service.  Finally, the 
examiner commented that the veteran's obesity exacerbated his 
symptoms and that there was a high functional overlay 
concerning the symptomatology.   


Analysis

Service Connection for Spondylolisthesis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  A 
veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1132; 38 C.F.R. 
§ 3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).  A preexisting injury or disease is considered 
aggravated by military service where there is an increase in 
disability during service, absent a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The 
presumption of aggravation may be rebutted only by clear and 
unmistakable evidence.  38 C.F.R. § 3.306(b).  

Service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Initially, the Board observes that there is no notation on 
the pre-induction or induction examination report showing a 
pre-existing disorder of the lumbosacral spine.  Therefore, 
the veteran is presumed to have been in sound condition 
unless there is clear and unmistakable evidence that the 
disorder existed prior to induction.  38 U.S.C.A. § 1132; 
38 C.F.R. § 3.304(b).  Although the January 1961 orthopedic 
clinic notes showed a diagnosis of congenital L5-S1 
spondylolisthesis, there is no X-ray report of record and no 
other evidence to suggest that there was some pre-existing 
spinal disorder.  In addition, spinal X-rays taken within 
months of induction were normal.  The Board acknowledges that 
the veteran later related suffering a back injury from a fall 
in high school and that he does not currently contest a 
finding of a pre-existing disorder.  However, the Board is 
bound to apply to law and regulations as written.  
38 U.S.C.A. § 7104(c).  Considering the evidence of record, 
the Board cannot conclude that there is clear and 
unmistakable evidence to show that the spondylolisthesis 
existed prior to service. Id.  

Upon a thorough review of the record, the Board finds that 
the preponderance of the evidence is against entitlement to 
service connection for a chronic disorder associated with 
spondylolisthesis of L5 on S1.  Although the veteran 
repeatedly complained of back pain in service, there is 
insufficient evidence to establish a chronic disorder in 
service.  Entries in the service medical show subjective 
complaints of back pain without substantial objective 
findings.  The records do not establish the existence of any 
"chronic" disorder associated with the L5-S1 
spondylolisthesis apparently found in January 1961.  
38 C.F.R. § 3.303(b).  

In Smith v. Derwinski, 1 Vet. App. 235 (1991), United States 
Court of Appeals for Veterans Claims noted, 
"Spondylolisthesis is defined as "forward displacement of one 
vertebra over another, usually of the fifth lumbar over the 
body of the sacrum, or of the fourth lumbar over the fifth, 
usually due to a developmental defect in the pars 
interarticularis." Dorland's Illustrated Medical Dictionary 
1567 (27th ed. 1988).  In responding to the contention that 
spondylolisthesis was a chronic back disorder, the Court 
responded, "The 'fact' that spondylolisthesis is chronic is 
subject to reasonable dispute ... The medical treatises 
submitted by appellant to the Court in support of his 
judicial notice argument do not confirm that 
spondylolisthesis is, in all instances, chronic." See Smith.

The Board finds no satisfactory evidence of continuity of 
symptomatology after service.  That is, there is no medical 
evidence of record from the veteran's separation in January 
1961 until July 1993, more than 30 years later.  The veteran 
has testified that he continued to have back problems but did 
not seek medical attention because of a fear of doctors and 
hospitals.  The veteran's sworn testimony, which cannot be 
ignored by the Board, would itself sufficient to bring the 
evidence into relative equipoise without sufficient evidence 
to rebut it, such that doubt must be resolved in his favor.  
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  However, 
although the veteran may be competent to relate that he had 
back pain after service, he is not competent to state that 
the pain was related to the spondylolisthesis.  Savage, 10 
Vet. App. at 496-97.  Moreover, the Board finds the lack of 
medical evidence much more probative as to the status of the 
veteran's back disorder.  

Finally, the Board does not find that all the evidence of 
record otherwise establishes that the veteran incurred some 
chronic disorder associated with L5-S1 spondylolisthesis in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  As 
discussed above, there is a lack of evidence of chronicity in 
service or continuity of symptomatology after service.  In 
fact, the Board emphasizes that, despite the statements from 
the veteran and his family members, there is a 30-year 
interval in which there is no record at all of a chronic back 
disorder.  Again, lay persons may be competent to address 
symptoms that may be demonstrated by lay observation, but lay 
persons are not competent to address the ultimate question of 
a relationship of such symptoms to service, or in this case, 
to the spondylolisthesis apparently found in service.  
Savage, 10 Vet. App. at 496-97.

In summary, the Board does not find that the evidence is so 
evenly balanced as to require resolution of doubt in the 
veteran's favor.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to 
service connection for spondylolisthesis of L5 on S1.  
38 U.S.C.A. §§ 1131, 1132, 5107(b); 38 C.F.R. §§ 3.102, 
3.303, 3.304.


Entitlement to TDIU

A total disability rating for compensation purposes may be 
assigned on the basis of individual unemployability: that is, 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
38 C.F.R. §§ 3.340(a)(1), 4.16.  In this case, the veteran is 
has no service-connected disability.  Therefore, the claim of 
entitlement to TDIU must be denied.  


ORDER

Entitlement to service connection for spondylolisthesis of L5 
on S1 is denied.  

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability is 
denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

